DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the RCE filed 12/7/20. Claims 1-23 are pending.

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive.
Applicant submits that Corynen does not disclose “the regions each have a second length along the first axis, and the second length is less than a distance along the first axis between the outer edge and the inner edge” and that instead, the lengths are equal. The examiner respectfully disagrees. Corynen (¶0029) discloses, “the folds 104c terminate in the vicinity of the inner edge 104b in such a way that the membrane body 104 can provide the desired flat inner edge” (emphasis added). The folds terminate near (“in the vicinity of”) the inner edge 104b, not exactly at inner edge 104b. Therefore, the second length of fold 104c along the first axis is less than the distance between the outer edge and inner edge along the first axis.
Further, the second length of Corynen may also be considered as the length of the top of fold 104c, not including the down slope towards inner edge 104b (see boxed portions Figs. 2 and 3 below). This is a length of the region along the first axis that is different and less than the distance between the outer edge and inner edge along the first axis. 
It is unclear what is meant by “spaces” in the newly amended limitations. The term “space” is not used in the specification and the cited Figs. 1a-d (along with the accompanying arguments) do not clarify what these “spaces” are. As mention above, the folds 104c terminate “in the vicinity of” inner edge 104b. The gaps between where the folds terminate and the inner edge 104b are considered “spaces.” The striped portion of Fig. 2 below is also considered a “space” of a region (fold 104c) and reads on the claim language.
Corynen discloses these as cited below.




    PNG
    media_image1.png
    571
    549
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is meant by regions having “spaces between the inner the inner edge and the outer edge.” The term “spaces” is not defined in the specification and it is unclear from Figs. 1a-d what Applicant regards as the “spaces.” Does it refer to the downslope of the raised region, the flat portion at the base of the raised region, an air gap between the raised region and the edge, etc.? 
Claims 14 and 18 are rejected using the same rationale as claim 1 above
		Claims 2-13, 15-17, and 19-23 are rejected for depending on the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corynen (US 2008/0232633 A1).
As to claim 1, Corynen discloses a diaphragm configured for use is a loudspeaker (membrane 103, Figs. 1-3), comprising: 
a body with an elongated shape having a length along a first axis that is longer than a width along a second axis (Figs. 2 and 3. Membrane body 104 longer left to right than top to bottom.), wherein the body comprises: 
an outer surface and an inner surface (¶0026 and Fig. 2); 
an outer opening defined by an outer edge and an inner opening defined by an inner edge (¶0026, Fig. 1. Outer opening near outer edge 104a and inner opening near inner edge 104b; and 
regions having heights relative to the inner surface and spaces between the inner edge and the outer edge (¶0026 and ¶0029, Figs. 2 and 3. Folds 104c have heights relative to body 104. “The folds 104c terminate in the vicinity of the inner edge 104b in such a way that the membrane body 104 can provide the desired flat inner edge.” Spaces between folds and inner edge, which are located between inner and outer edges 104b/a. The downslopes between the top ridges of folds 104c and inner edge 104b are also considered spaces and between the inner and outer edge 104b/a.), 
where the regions are grouped in pairs that are positioned equidistant and symmetrically about the inner opening along the first axis (¶0026 and Figs. 2 and 3. Folds 104c in equidistant pairs around inner edge 104b), and 
wherein the regions each have a second length along the first axis, and the second length is less than a distance along the first axis between the outer edge and the inner edge (--------¶0029, Figs. 2 and 3. “The folds 104c terminate in the vicinity of the inner edge 104b in such a way that the membrane body 104 can provide the desired flat inner 
	As to claim 2, Corynen discloses wherein the heights of the regions comprise one of: raised, depressed or dimpled relative to the inner surface (¶0026, Fig. 2. Folds 104c raised.).
As to claim 5, Corynen discloses wherein the inner edge is configured to couple to a drive unit associated with the loudspeaker (¶0026 and Fig. 1. 104b coupled to drive unit 105.).
As to claim 6, Corynen discloses wherein the regions protrude from the inner surface towards a central axis of the diaphragm that is perpendicular to the inner opening and is parallel to a symmetry axis of the inner opening (¶0026, Figs. 2 and 3.).
As to claim 7, Corynen discloses wherein the inner surface is at an angle relative to the central axis (Figs. 2 and 3); and 
where the angle is between 0 and 90˚ (¶0026 and Figs. 2 and 3. Inner surface at angle between 0 and 90˚ to central axis.).
As to claim 8, Corynen discloses wherein the diaphragm comprises two raised regions having tear drop shape or propeller shapes (¶0009. Figs. 2 and 3. At least two raised regions having shapes which may be considered tear drop or propeller shapes. Further, “the folds may have any shape, such as round or sharp, wherein the pattern may have tops and troughs.”).
	As to claim 10, Corynen discloses wherein the diaphragm comprises a race-track shape (Figs. 2 and 3. Race-track shape.).

claim 11, Corynen discloses wherein the heights of the regions vary along the second axis (Figs. 1 and 2. Varying height.).
	As to claim 12, Corynen discloses wherein the variation of the heights of the regions along the second axis corresponds to a depth radius along the second axis (Figs. 1 and 2. Varying height with depth radius.).
	As to claim 13, Corynen discloses wherein the regions are configured to increase a stiffness of the diaphragm relative to a stiffness of a material in the diaphragm (¶0009. “Because of the specific corrugated structure applied in the membrane body of the loudspeaker according to the invention, the membrane is reinforced over its surface and has sufficient stiffness to be suitable as a shallow or flat membrane. The degree of undulations depends on the shape of the folds.”).
As to claim 14, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.
	As to claim 16, it is rejected under claim 14 using the same motivation as claim 6 above.
	As to claim 17, it is rejected under claim 14 using the same motivation as claims 11 and 12 above.
As to claim 18, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above. ¶0016 further discloses the use of the loudspeaker with diaphragm in an electronic device such as TV, multimedia system, etc.
As to claim 19, Corynen discloses wherein the electronic device further comprises a display (¶0016. TV given as example.).
As to claim 20, Corynen discloses wherein the electronic device comprises a television (¶0016. TV given as example.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Corynen.
As to claim 4, Corynen does not expressly disclose wherein a thickness of the regions is the same as a thickness of the body outside the regions 
However, ¶0009 discloses that the same specific corrugate structure applied in the membrane body, and that the degree of undulations depends on the shape of the folds. This implies that the thickness remains the same.
claim 9, Corynen does not expressly disclose wherein the tear drop shape has an inner radius and an outer radius; and 
wherein the inner radius is less than the outer radius.
However, Corynen (¶0009, Figs. 2 and 3) discloses, “the folds may have any shape, such as round or sharp, wherein the pattern may have tops and troughs.” With round folds, an inner and outer radius are implicit, and the inner radius being less than an outer radius is also implicit, if not inherent.
	As to claim 21, Corynen does not expressly disclose wherein the second length is greater than 20% of the body length along the first axis.
	However, the lengths of folds 104c (in full or just the top edge, as mentioned above) in Figs. 1-3 of Corynen appear to be greater than 20% of the body length along the first axis. While the exact size is not expressly disclosed, one of ordinary skill in the art would have found it obvious from looking at the drawings. 
	As to claims 22 and 23, they are rejected under claims 14 and 18 using the same motivation as claim 21 above.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Corynen, as applied to claims 1 and 14 above, in view of Matsuda et al. (JP 59165596 A), hereinafter “Matsuda.”
As to claim 3, Corynen does not expressly disclose wherein the regions comprise embossed regions. 
Corynen in view of Matsuda discloses wherein the regions comprise embossed regions (Matsuda, Abstract, Figs. 1-6. “To reduce the resonance sharpness of a diaphragm of a flat type speaker, etc. and to improve sound quality by applying an emboss process at least to the upper or lower skin material of a diaphragm to obtain the different level of mechanical strength between the skin materials.”). 
Corynen and Matsuda are analogous art because they are from the same field of endeavor with respect to speaker diaphragms.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to emboss the diaphragm, as taught by Matsuda. The motivation would have been to obtain the different level of mechanical strength between the skin materials (Matsuda, Abstract).
As to claim 15, it is rejected under claim 14 using the same motivation as claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Frasl et al. (US 7,416,047 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JAMES K MOONEY/Primary Examiner, Art Unit 2654